                                                               Case 4:21-cv-00686-DMR Document 1 Filed 01/28/21 Page 1 of 20




                                                      1   DAVID F. BEACH, ESQ. (SBN 127135)
                                                          DAPHNE A. BELETSIS, ESQ. (SBN 142006)
                                                      2
                                                          PERRY, JOHNSON, ANDERSON,
                                                      3   MILLER & MOSKOWITZ, LLP
                                                          438 First Street, Fourth Floor
                                                      4   Santa Rosa, CA 95401
                                                          Telephone: (707) 525-8800
                                                      5   Facsimile: (707) 545-8242
                                                      6
                                                          Attorney for Defendant
                                                      7   COSTCO WHOLESALE CORPORATION
                                                      8                                 UNITED STATES DISTRICT COURT

                                                      9                              NORTHERN DISTRICT OF CALIFORNIA

                                                     10   PAULINE HERNANDEZ,                                    )   CASE No.
                                                                                                                )
                                                     11                         Plaintiff(s),                   )   [ORIGINALLY SONOMA COUNTY
                                                                                                                )   SUPERIOR COURT, CASE NO. SCV-
PERRY, JOHNSON, ANDERSON,




                                                     12                  vs.                                    )   267595]
                            MILLER & MOSKOWITZ LLP




                                                                                                                )
                                                     13   COSTCO WHOLESALE CORPORATION; and                     )   Unlimited Civil Action
                                                          DOES 1-100, INCLUSIVE,                                )
                                                     14                                                         )   NOTICE OF REMOVAL
                                                                                Defendant(s).                   )
                                                     15                                                         )   (28 U.S.C. §§ 1332, 1441, 1446)
                                                                                                                )
                                                     16                                                         )
                                                                                                                )   Complaint Filed:         December 23, 2020
                                                     17                                                         )   Trial Date:              Not Set
                                                     18   TO PLAINTIFF AND HER ATTORNEY OF RECORD:
                                                     19          PLEASE TAKE NOTICE THAT Defendant COSCTO WHOLESALE CORPORATION
                                                     20   (hereinafter “Costco”) hereby removes the above action from the Superior Court of the State of
                                                     21   California, County of Sonoma to the United States District Court, Northern District of California.
                                                     22          In support of removal, Defendant states the following grounds:
                                                     23          1.      On December 23, 2020, Plaintiff Pauline Hernandez (hereinafter “Plaintiff”) filed a
                                                     24   lawsuit against Defendant in the Superior Court of the State of California, County of Sonoma,
                                                     25   entitled Hernandez v. Costco Wholesale Corporation, et al., Case Number SCV-267595. Plaintiff’s
                                                     26   Complaint asserts two causes of action against Defendant for Premises Liability and General
                                                     27   Negligence. The Complaint asserts Plaintiff’s right to recover “general, special, actual and
                                                     28   compensatory damages” in excess of $25,000. Defendant is the only defendant in this action and
                                                     29
                                                                                                         1
                                                     30                                         NOTICE OF REMOVAL
                                                     31
                                                                   Case 4:21-cv-00686-DMR Document 1 Filed 01/28/21 Page 2 of 20




                                                      1   was served on December 30, 2020. A true and correct copy of the Summons and Complaint are

                                                      2   attached hereto as Exhibit A.

                                                      3              3.        With her Complaint, Plaintiff served a Statement of Damages asserting general and

                                                      4   special damages totaling $550,000. A true and correct copy of the Statement of Damages is

                                                      5   attached hereto as Exhibit B.

                                                      6              4.        Counsel for Defendant sought a stipulation that the amount in controversy did not

                                                      7   exceed $75,000. Plaintiff’s counsel responded, declining to stipulate. A true and correct copy of

                                                      8   that communication between counsel is attached hereto as Exhibit C.

                                                      9                                                  Complete Diversity Exists

                                                     10              5.        Plaintiff is an individual residing in Sonoma County, State of California.

                                                     11   (Complaint, ¶1) Plaintiff completed a Member First Report of Incident listing an address in Santa
PERRY, JOHNSON, ANDERSON,




                                                     12   Rosa, County of Sonoma, State of California. The Report1 is attached as Exhibit D. Plaintiff is
                            MILLER & MOSKOWITZ LLP




                                                     13   domiciled in California.

                                                     14              6.        Defendant is a corporation incorporated in Washington State and headquartered in

                                                     15   Washington State. It is therefore treated as a citizen of Washington State. (Hertz Corp. v. Friend

                                                     16   (2010) 559 U.S. 77, 92-93.)

                                                     17              7.        Complete diversity existed at the time the lawsuit was filed in State Court and exists

                                                     18   now as well. Complete diversity therefore exists for purposes of federal diversity jurisdiction.

                                                     19                                The Amount in Controversy Requirement is Satisfied

                                                     20              8.        The Complaint in this matter did not include the amount of damages. However,

                                                     21   Plaintiff’s Statement of Damages asserts damages of $550,000, well in excess of the jurisdictional

                                                     22   threshold of $75,000, and counsel for Plaintiff is unwilling to stipulate that the amount in

                                                     23   controversy does not exceed $75,000.

                                                     24              9.        While the amount in controversy meets the diversity jurisdictional threshold,

                                                     25   Defendant reserves the right to refute any evidence Plaintiff proffers or will proffer in support of

                                                     26   her claims.

                                                     27
                                                     28
                                                          1
                                                              Redacted as to private information relating to Plaintiff.
                                                     29
                                                                                                                   2
                                                     30                                                   NOTICE OF REMOVAL
                                                     31
                                                               Case 4:21-cv-00686-DMR Document 1 Filed 01/28/21 Page 3 of 20




                                                      1                                         This Removal is Timely

                                                      2             10.   This Notice of Removal is timely pursuant to 28 U.S.C. § 1446(B)(1) which states,

                                                      3   “The notice of removal of a civil action or proceeding shall be filed within 30 days after the receipt

                                                      4   by the defendant, through service or otherwise, of a copy of the initial pleading setting forth the

                                                      5   claim for relief upon which such action or proceeding is based, or within 30 days after the service

                                                      6   of summons upon the defendant if such initial pleading has then been filed in court and is not

                                                      7   required to be served on the defendant, whichever period is shorter.”

                                                      8             11.   Defendant was served on December 30, 2020, making this Notice of Removal

                                                      9   timely.

                                                     10
                                                     11   DATED: January 28, 2021                               PERRY, JOHNSON, ANDERSON,
                                                                                                                MILLER & MOSKOWITZ, LLP
PERRY, JOHNSON, ANDERSON,




                                                     12
                            MILLER & MOSKOWITZ LLP




                                                     13                                                 By:
                                                                                                                DAVID F. BEACH
                                                     14                                                         DAPHNE A. BELETSIS
                                                                                                                Attorneys for Defendant
                                                     15                                                         COSTCO WHOLESALE CORPORATION
                                                     16
                                                     17
                                                     18
                                                     19
                                                     20
                                                     21
                                                     22
                                                     23
                                                     24
                                                     25
                                                     26
                                                     27
                                                     28
                                                     29
                                                                                                         3
                                                     30                                         NOTICE OF REMOVAL
                                                     31
                                                          Case 4:21-cv-00686-DMR Document 1 Filed 01/28/21 Page 4 of 20




                                                      1
                                                      2
                                                      3
                                                      4
                                                      5
                                                      6
                                                      7
                                                      8
                                                      9
                                                     10
                                                     11
PERRY, JOHNSON, ANDERSON,




                                                     12
                            MILLER & MOSKOWITZ LLP




                                                     13
                                                     14
                                                     15
                                                                                  EXHIBIT A
                                                     16
                                                     17
                                                     18
                                                     19
                                                     20
                                                     21
                                                     22
                                                     23
                                                     24
                                                     25
                                                     26
                                                     27
                                                     28
                                                     29
                                                                                           4
                                                     30                           NOTICE OF REMOVAL
                                                     31
                         Case 4:21-cv-00686-DMR Document 1 Filed 01/28/21 Page 5 of 20


                                                                                                                                                    SUM-100
                                           SUMMONS                                                                           FOR COURT USE ONLY
                                                                                                                         (SOLO PARA USO DE LA CORTE)
                                 (CITACION JUDICIAL)                                   ELECTRONICALLY FILED
                                                                                     Superior Court of California
 NOTICE TO DEFENDANT:                                                                         County of Sonoma
(AVISO AL DEMANDADO):                                                                         12/23/2020 1:16 PM
 COSTCO WHOLESALE CORPORATION, a corporation; and DOES 1 through 100, inclusiArlene D. Junior, Clerk of the Court
                                                                           By: Ale)andria Hankes, Deputy Clerk
 YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):
 PAULINE HERNANDEZ, an individual

  NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
 below.
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
 Online Self-Help Center (www.courtinfo.ca.goviselfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
 court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
 be taken without further warning from the court.
    There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org), the California Courts Online Self-Help Center
(www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 )AV/SO! Lo han demandado. Si no responde dentro de 30 dies, la code puede decidir en su contra sin escuchar su versiOn. Lea la informacion a
 continuacion.
    Tiene 30 DIAS DE CALENDARIO despues de que le                    uen esta citaci6n y papeles legates para presentar una respuesta por escrito en esta
 code y hacer que se entregue una copia al demandante. Lima ca o una Ilamada telef6nica no lo protegen. Su respuesta por esctito tiene que estar
 en formato legal correct° si desea que procesen su caso en la co e. Es posible que haya un fortnulario que usted pueda usar para su respuesta.
 Puede encontrar estos formulatios de la code y mas informacien en el Centro de Ayuda de las Codes de California (www.sucorte.ca.gov), en la
 biblioteca de leyes de su condado o en la code que le quede mis cerca. Si no puede pager la cuota de presentacien, pida al secretario de la code que
 le dO un formulario de exencien de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la code le podra
 guitar su sue/do, dinero y bienes sin mas advertencia.
    Hay otnas requisitos legates. Es recomendable que Ilame a un abogado inmediatamente. Si no conoce a un abogado, puede Ilamar a un servicio de
 remision a abogados. Si no puede pager a un abogado, es posible que cumpla con los requisitos para obtener servicios legates gratuitos de un
 programa de servicios legates sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
(www.lawhelpcalifomia.org), en el Centro de Ayuda de las Codes de California, (www.sucorte.ca.gov) o poniendose en con/ado con la code o el
 colegio d'e abogados locales. AVISO: Par ley, la code tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
 cualquier recuperacion de $10,000 6 mas de valor recibida mediante un acuerdo o una concesion de arbitraje en un caso de derecho civil. Tiene que
 pager el gravamen de la code antes de que la code pueda desechar el caso.
 The name and address of the court is:                                                                   CASE NUMBER:(Alamero del Case):
(El nombre y direccion de la code es): Sonoma Superior Court-Hall of Justice                                SCV-267595
600 Administration Drive, Rm 107J
 Santa Rosa, CA 95403
 The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is: (El nombre, la direcciOn ye!numero
 de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
 Robert L. Booker II, Esq.; Soheil Bahari, Esq.; 864 S. Robertson Blvd., 3rd Fl., Los Angles, CA 90035; 888-203-1422
 DATE:             12/23/2020 1:16 PM ARLENE 0. JUNIOR                                  Clerk, by                                                   , Deputy
(Fecha)                                                                                 (Secretari                                                   Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citati6n use el formulario Proof of Service of Summons,(POS-010).)
                                                                                                                        Alexandria Hankes
                                      NOTICE TO THE PERSON SERVED: You are served
 [SEAL]     cpor or
                                      1. [—I as an individual defendant.
                                      2.   -
                                           I 1 as the person sued under the fictitious name of (specify):
                                                                                                                         C       y      csro
                                      3. 150 on behalf of(specify):C             -*el          VOinotesate
                                           under:IX. CCP 416.10 (corporation)                                      CCP 416.60(minor)
                                                          CCP 416.20 (defunct corporation)                         CCP 416.70(conservatee)
                                                          CCP 416.40 (association or partnership)           I—I CCP 416.90 (authorized person)
                                                          other (specify):
                                      4.   ni by personal delivery on (date)
                                                                                                                                                       Page 1 of 1
Form Adopted for Mandatory Use
Judicial Council of California
                                                                      SUMMONS                                                 Code of Civil Procedure §§ 412.20,465
                                                                                                                                                  www.courts.ca.gov
SUM-100 [Rev. July 1, 2009]
        Case 4:21-cv-00686-DMR Document 1 Filed 01/28/21 Page 6 of 20




     ROBERT L. BOOKER II, ESQ.(BAR NO. 232065)                              ELECTRONICALLY FIL
 1                                                                        Superior Court of Califor iD
                                                                                                     a
     SOHEIL BAHAR1, ESQ.(BAR NO. 297162)                                           County of Sono
 2   CENTURY PARK LAW GROUP,APLC                                                   12/23/2020 1:16
     864 S. Robertson Blvd., 3rd Floor                            Arlene D. Junior, Clerk of the Co rt
 3   Los Angeles, California 90035                               By: Alexandria Hankes, Deputy CI rk
     Telephone:(888) 203-1422
 4   Facsimile:(888) 203-1424
 5   Email: Robert@CPLGLaw.com
     Email: Soheil@CPLGLaw.com
6
     Attorneys for Plaintiff
 7
     PAULINE HERNANDEZ
 8
                       SUPERIOR COURT OF THE STATE OF CALIFORNIA
9
10                              COUNTY OF SONOMA - UNLIMITED

11
     PAULINE HERNANDEZ,an individual,               Case No.: SCV-267595
12
                   Plaintiff,
13                                                  COMPLAINT FOR DAMAGES
            VS.
14                                                       1. Premise Liability
     COSTCO WHOLESALE CORPORATION,a                      2. General Negligence
15   corporation; and DOES 1 through 100,
     inclusive,
16
                   Defendants.                     [DEMAND FOR TRIAL BY JURY]
17
18
19   Plaintiff PAULINE HERNANDEZ alleges as follows:
20                                 PRELIMINARY ALLEGATIONS
21          1.     Plaintiff PAULINE HERNANDEZ (hereinafter referred to as "Plaintiff"), is,
22   and at all times hereinafter mentioned was, an individual residing in the County of
23   Sonoma,State of California.
24          2.     Defendant COSTCO WHOLESALE CORPORATION,(hereinafter referred to
25   as "Defendant") is, and at all times hereinafter mentioned was, a California company
26   doing business in and with a principal place of business in the County of Sonoma, State
27   of California. Jurisdiction in this court is proper pursuant to California Code of Civil
28   Procedure 410.10 because Defendant does business in, purposefully avail itself of, or


                                                  - 1-

                                     COMPLAINT FOR DAMAGES
         Case 4:21-cv-00686-DMR Document 1 Filed 01/28/21 Page 7 of 20




 1   otherwise reside within the State of California. Defendant is, and at all times herein
 2   mentioned was, one of the owners and/or managers of a certain property located at

 3   1900 Santa Rosa Ave., Santa Rosa, CA 95407 (hereinafter referred to as "PREMISES").
 4          3.      The true names and capacities, whether individual, corporate, associate

 5   or otherwise, of defendants, DOES 1 through 100, inclusive, are unknown to Plaintiff,
6    who therefore sues said defendant by such fictitious names, and Plaintiff will ask leave
 7   of the Court to amend,this Complaint to show their true names and capacities when the
 8   same have been ascertained. Plaintiff is informed and believes and thereon alleges that
 9   each of the defendants designated herein as a DOE is negligently responsible in some
10   manner for the events and happenings herein alleged.
11          4.      Plaintiff is informed and believes and thereon alleges that at all times
12   herein mentioned defendants, and each of them, were acting on their own behalf and as
13   the agents, employees and representatives of each other and of DOES 1 through 100,
14   inclusive, (collectively referred to hereinafter as "Defendant") and were and are at all
15   times relevant hereto acting within the scope and authority of such agency and
16   employment and with the knowledge, consent, approval and ratification of each of the
17   named defendants and of DOES 1 through 100,inclusive.
18          5.      Venue in this Court is proper in that the cause of action occurred within

19   this district, and/or at least one defendant resides in this judicial district.
20          6.      jurisdiction in this court is proper in that the principal amount in
21   controversy is in excess of $25,000.00.
22                                    FIRST CAUSE OF ACTION
23                     PREMISES LIABILITY - AGAINST ALL DEFENDANTS

24          7.      Plaintiff hereby re-alleges, reiterates and incorporates by reference the
25   allegations of Paragraphs 1 through 6 of this Complaint as though fully set forth herein.
26          8.      At all times mentioned herein, Defendant and/or DOES 1 through 100,
27   inclusive, owned, maintained, controlled, managed,and operated the PREMISES.

28          9.         On or about September 18, 2019, Plaintiff was lawfully within the


                                                     -2-

                                       COMPLAINT FOR DAMAGES
         Case 4:21-cv-00686-DMR Document 1 Filed 01/28/21 Page 8 of 20




 1   PREMISES. Specifically, Plaintiff was shopping at the PREMISES when Plaintiff slipped
 2   and fell onto the floor caused by a dangerous condition, particularly liquid and/or food
 3   substance on the floor that was not open and obvious to Plaintiff.
 4          10.    At the aforementioned time and place, Defendants, and each of them,
 5   inadequately and negligently maintained, repaired, managed, controlled, and owned,

6    the PREMISES. Defendants and each of them, by virtue of their ownership, control,
 7   management, manufacture, design, assembly, sale, delivery, repair and/or maintenance
 8   of the PREMISES, owed a duty of care to Plaintiff who would foreseeably be on and use
 9   the PREMISES.
10          11.    Defendants, and each of them, breached said duty by negligently
11   controlling and/or maintaining the PREMISES, by failing to keep the PREMISES in good
12   order, by negligently failing to take steps including but not limited to making
13   reasonable inspections of the PREMISES to either make the condition safe or warn
14   Plaintiff of the dangerous condition of said PREMISES, all of which caused Plaintiff to be
15   injured, causing Plaintiff to suffer the injuries and damages hereinafter described.
16          12.    As a proximate result of the negligence of Defendants, and each of them,

17   Plaintiff was hurt and injured in Plaintiff's health, strength and activity, sustaining
18   injuries to said person, all of which injuries have caused, and continue to cause Plaintiff

19   mental, physical and nervous pain and suffering. Plaintiff is informed, believes and
20   thereon alleges that such injuries have and will result in some temporary and/or
21   permanent disability to Plaintiff. As a result of such injuries, Plaintiff suffered general
22   damages in an amount according to proof.
23          13.    As a further direct and proximate result of Defendants', and each of their,
24   negligence, carelessness, recklessness and unlawful conduct thereby caused, as
25   aforesaid, requiring Plaintiff to obtain medical services, past, present and future; has
26   suffered loss of income and earnings, past, present and future; evidence of all of which
27   Plaintiff will present at the time of trial and will amend this Complaint to conform to the
28   proof if required to do so.


                                                   -3-

                                     COMPLAINT FOR DAMAGES
         Case 4:21-cv-00686-DMR Document 1 Filed 01/28/21 Page 9 of 20




 1          14.    As a proximate result of the negligence of Defendants, and each of them,
 2   Plaintiff suffered from emotional distress and other mental injuries. As a result of such
 3   distress and mental injuries, Plaintiff has suffered general damages in an amount
 4   according to proof but in excess of the jurisdictional amount.
 5                                 SECOND CAUSE OF ACTION

 6                    GENERAL NEGLIGENCE - AGAINST ALL DEFENDANTS

 7          15.    Plaintiff incorporates herein by reference all the allegations set forth in

 8   paragraphs 1 through 14, inclusive, in their entirety as if fully set forth herein and with

 9   the same force and effect.

10          16.    Plaintiff is informed and believes, and hereon alleges, that Plaintiff was

11   further injured due to negligent acts or omissions by agents, representatives or

12   employees of Defendants, and each of them.

13          17.    Plaintiff is informed and believes, and hereon alleges, that at all relevant
     times, Defendants, and each of them, owed Plaintiff a legal duty and/or duties. Plaintiff
14
     is further informed and believes that Defendants, and each of them, breached said duty
15
     and/or duties.
16
            18.    As a direct and proximate result of the negligence of the Defendants, and
17
     each of them, Plaintiff was seriously injured in health, strength and activity, sustaining
18
     injury to the body and shock and injury to the nervous system and person, all of which
19
     said injuries have caused, and continue to cause Plaintiff physical, mental and nervous
20
     pain, suffering and anguish, all to Plaintiff's general damage in a sum in excess of the
21
     minimal jurisdictional requirements of this Court to be determined at some future date,
22
     according to law. Accordingly, Plaintiff will also seek prejudgment interest for all such
23
     damages.
24
            19.    As a further direct and proximate result of the negligence of the
25
     Defendants, and each of them, Plaintiff was required to, and did, employ physicians,
26
     surgeons and other health care practitioners to examine, treat and care for Plaintiff, and
27   did incur medical and incidental expenses. The exact amount of such expenses is
28   unknown to Plaintiff at this time, and Plaintiff will ask leave to amend this Complaint to

                                                   -4-

                                     COMPLAINT FOR DAMAGES
        Case 4:21-cv-00686-DMR Document 1 Filed 01/28/21 Page 10 of 20




 1   set forth the exact amount thereof when the same is ascertained.

 2            20.    As a further direct and proximate result of the negligence of the

 3   Defendants, and each of them, Plaintiff sustained loss of earnings and earning capacity.

 4   The exact amount of such loss is unknown to Plaintiff at this time, and Plaintiff will ask

 5   leave to amend this Complaint to set forth the exact amount thereof when the same is

 6   ascertained.
                                     REQUEST FOR JURY TRIAL
 7
              Plaintiff hereby requests.a trial by jury on all claims for relief alleged in, and on
 8
     all issues raised by, this Complaint.
 9
                                                PRAYER
10
              WHEREFORE, Plaintiff demands judgment against Defendants as follows:
11
              1.     For an award of Plaintiff's general, special, actual and compensatory
12
     damages as proven at time of trial;
13
              2.     For lost earnings and earning capacity, past and future, according to.
14
     proof;
15
              3.     For an award of the costs incurred by Plaintiff in bringing and
16
     maintaining this action; as well as
17
              4.     For such other and further relief which this Court deems just and proper.
18
     DATED: December 22, 2020                               CENTURY PARK LAW GROUP,
19
                                                            A Professional Law Cor
20
21
22                                                By:
                                                            ROBERT L. BOOKER II
23                                                          SOHEIL BAHARI
                                                            Attorneys for Plaintiff
24
                                                            PAULINE HERNANDEZ
25

26

27
28


                                                      -5-

                                       COMPLAINT FOR DAMAGES
                                                          Case 4:21-cv-00686-DMR Document 1 Filed 01/28/21 Page 11 of 20




                                                      1
                                                      2
                                                      3
                                                      4
                                                      5
                                                      6
                                                      7
                                                      8
                                                      9
                                                     10
                                                     11
PERRY, JOHNSON, ANDERSON,




                                                     12
                            MILLER & MOSKOWITZ LLP




                                                     13
                                                     14                            EXHIBIT B
                                                     15
                                                     16
                                                     17
                                                     18
                                                     19
                                                     20
                                                     21
                                                     22
                                                     23
                                                     24
                                                     25
                                                     26
                                                     27
                                                     28
                                                     29
                                                                                           5
                                                     30                           NOTICE OF REMOVAL
                                                     31
               Case 4:21-cv-00686-DMR Document 1 Filed 01/28/21 Page 12 of 20




             ROBERT L. BOOKER II, ESQ.(BAR NO. 232065)
             SOHEIL BAHARI,ESQ.(BAR NO. 297162)
         2   CENTURY PARK LAW GROUP,APLC
             864 S. Robertson Blvd., 3rd Floor
         3   Los Angeles, California 90035
             Telephone:(888) 203-1422
        4    Facsimile:(888) 203-1424
        5    Email: Robert@CPLGLaw.com
             Email: Soheil@CPLGLaw.com
        6
             Attorneys fOr Plaintiff
        7
             PAULINE HERNANDEZ
         8
                                  SUPERIOR COURT OF THE STATE OF CALIFORNIA
        9
                                         COUNTY OF SONOMA - UNLIMITED
        10
        11   PAULINE HERNANDEZ,an individual,         ) Case No.:

        12                 Plaintiff,                 3
ce                                                    ) PLAINTIFF'S STATEMENT OF
<     z 13          vs.                                 DAMAGES
ra.                                                   3
>- °`4127    COSTCO WHOLESALE CORPORATION,a           )
ceczoo,14
             corporation; and DOES 1 through 100,     )
Z c'5'815    inclusive,                               )
w <g.'3                                               )
u run
    <
        16                 Defendants.                )

Ess17
   CU
    P
                                                      3

        18                                            3
                                                      )
        19                                            )

        20
        21          TO THE DEFENDANTS AND TO THEIR COUNSEL OF RECORD:

        22          NOTICE IS HEREBY GIVEN to the Defendants herein, and through attorneys of record,

        23   that Plaintiff PAULINE HERNANDEZ claims the following special and general damages:

        24                 1.      SPECIAL DAMAGES:        $150,000.00
                           2.      GENERAL DAMAGES:        $400,000.00
        25

        26
        27

        28




                                         PLAINTIFF'S STATEMENT OF DAMAGES
                    Case 4:21-cv-00686-DMR Document 1 Filed 01/28/21 Page 13 of 20




                  DATED: December 22, 2020                     CENTURY PARK LAW GROUP,
            1
                                                                 rof
            _2

            3                                           By:
                                                               ROBERT L. BOOKER II
            4                                                  SOHEIL BAHARI
            5                                                  Attorneys for Plaintiff
                                                               PAULINE HERNANDEZ
            6

            7

            8

            9

           10

           11 -

           12
ce
<        z 13

>".        14

        o
        r28 15
      < g!
        <5
       run 16
 Ltg
Ear
           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28




                                             PLAINTIFF'S STATEMENT OF DAMAGES
                                                          Case 4:21-cv-00686-DMR Document 1 Filed 01/28/21 Page 14 of 20




                                                      1
                                                      2
                                                      3
                                                      4
                                                      5
                                                      6
                                                      7
                                                      8
                                                      9
                                                     10
                                                     11
PERRY, JOHNSON, ANDERSON,




                                                     12
                            MILLER & MOSKOWITZ LLP




                                                     13
                                                     14                            EXHIBIT C
                                                     15
                                                     16
                                                     17
                                                     18
                                                     19
                                                     20
                                                     21
                                                     22
                                                     23
                                                     24
                                                     25
                                                     26
                                                     27
                                                     28
                                                     29
                                                                                           6
                                                     30                           NOTICE OF REMOVAL
                                                     31
                  Case 4:21-cv-00686-DMR Document 1 Filed 01/28/21 Page 15 of 20


Vanessa N. Kinney

From:                 Joana Fang <joana@cplglaw.com>
Sent:                 Wednesday, January 20, 2021 11:57 AM
To:                   Daphne A. Beletsis
Cc:                   Robert L. Booker II; David F. Beach; Dorian L. Stansberry; Vanessa N. Kinney; PaulineHernandez19375
                      @projects.filevine.com
Subject:              Re: Hernandez v. Costco



[EXTERNAL EMAIL]
Hi Daphne,

Ms. Hernandez is currently still treating. As a result, we cannot stipulate at this time.

Thank you,
Joana

On Wed, Jan 20, 2021 at 9:58 AM Daphne A. Beletsis <Beletsis@perrylaw.net> wrote:

 Joana and Robert,

 Can you let me know if a decision has been made whether to enter into the proposed stipulation regarding value to
 avoid a motion to remove the case to federal court? A copy is attached for convenienece.

 Thanks,

 Daphne




 From: Robert L. Booker II <robert@cplglaw.com>
 Sent: Thursday, January 14, 2021 12:57 PM
 To: Daphne A. Beletsis <Beletsis@perrylaw.net>
 Cc: David F. Beach <beach@perrylaw.net>; Dorian L. Stansberry <Stansberry@perrylaw.net>; Vanessa N. Kinney
 <Kinney@perrylaw.net>; Joana Fang <joana@cplglaw.com>; PaulineHernandez19375@projects.filevine.com
 Subject: Re: Hernandez v. Costco




 [EXTERNAL EMAIL]

 Dear Counsel ‐ Please note that this case is assigned to Ms. Joana Fang as the associate primary handling attorney, so
 please remove Mr. Soheil Bahari from your service lists. I included Ms. Fang in this email for your convenience. We will
 get back to you regarding this stipulation shortly.




                                                               1
                                                                                                                         Case 4:21-cv-00686-DMR Document 1 Filed 01/28/21 Page 16 of 20

Thanks & take care.


                                                                                                                         Robert L. Booker II, Esq.
    To help protect y our priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.




                                                                                                                         Partner at Century Park Law Group


                                                                                                                         • T. 888.203.1422 • F.
                                                                                                                         888.203.1424 • robert@cplglaw.com • 864 S. Robertson
                                                                                                                         Blvd., 3rd Fl., Los Angeles, CA 90035 • 71 Stevenson
                                                                                                                         St., Suite 400, San Francisco, CA 94105 • 1901
                                                                                                                         Harrison St., Suite 1100, Oakland, CA
                                                                                                                         94612 • www.centuryparklawgroup.com




                                                                                                                            To help protect y ou r       To help protect y ou r
                                                                                                                            priv acy , Micro so ft Off   priv acy , Micro so ft Off
                                                                                                                            prev ented au tomatic        prev ented au tomatic
                                                                                                                            download of this pictu       download of this pictu
                                                                                                                            from the Internet.           from the Internet.
                                                                                                                            facebo ok                    instagram




This message contains information that may be confidential and privileged. Unless you
are the addressee (or authorized to receive for the addressee), you are prohibited
from using, copying or disclosing, to anyone, this message or any information
contained in this message. If you have received this message in error, please contact
the sender immediately at (888) 203‐1422 and delete all copies of this message.




    To help protect y ou r
    priv acy , Micro so ft Office
    prev ented au tomatic
    download of this pictu re
    from the Internet.




On Thu, Jan 14, 2021 at 12:15 PM Daphne A. Beletsis <Beletsis@perrylaw.net> wrote:

 Counsel;

 This office has been retained to represent Costco in this matter. As we did with your office on Dao v. Costco, we seek a
 stipulation to a claim value of $75,000 to avoid removal to Federal Court. I attach a proposed stipulation for your
 review. If it meets with your approval, please sign and return. Please let me know your position by close of business
 next Wednesday, 1/20.21 in light of the responsive pleading due date of 1.29.21.

 Thanks,



 Daphne




                                                                                                                                                                                      2
                                                                                                                              Case 4:21-cv-00686-DMR Document 1 Filed 01/28/21 Page 17 of 20
                                                                                                                                                             Daphne A. Beletsis
                                                                                                                                                             PERRY, JOHNSON, ANDERSON, MILLER & MOSKOWITZ LLP
                                                                                                                                                             438 First Street., 4th Floor
                                                                                                                                                             Santa Rosa, CA 95401
                                                                                                                                                             Tel: (707) 525-8800 Fax: (707) 545-8242
                                                                                                                                                             Email: beletsis@perrylaw.net Website www.perrylaw.net




     CONFIDENTIALITY NOTICE: This e-mail and any attachments are confidential and may be protected by legal privilege. If you are not the intended
     recipient, be aware that any disclosure, copying, distribution or use of this e-mail or any attachment is prohibited. If you have received this e-mail in
     error, please notify us immediately by returning it to the sender and delete this copy from your system. Thank you for your cooperation.




‐‐

                                                                                                                             Joana Fang
        To help protect y our priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.




                                                                                                                             Associate Attorney at Century Park Law Group
                                                                                                                             • T. 888.203.1422 • F.
                                                                                                                             888.203.1424 • joana@cplglaw.com • 864 S. Robertson
                                                                                                                             Blvd., 3rd Fl., Los Angeles, CA
                                                                                                                             90035 • www.centuryparklawgroup.com
                                                                                                                                To help protect y ou r          To help protect y ou r
                                                                                                                                priv acy , Micro so ft Off      priv acy , Micro so ft Off
                                                                                                                                prev ented au tomatic           prev ented au tomatic
                                                                                                                                download of this pictu          download of this pictu
                                                                                                                                from the Internet.              from the Internet.
                                                                                                                                facebo ok                       instagram




This message contains information that may be confidential and privileged. Unless
you are the addressee (or authorized to receive for the addressee), you are
prohibited from using, copying or disclosing, to anyone, this message or any
information contained in this message. If you have received this message in error,
please contact the sender immediately at (888) 203‐1422 and delete all copies of this
message.




                                                                                                                                                                                             3
                                                          Case 4:21-cv-00686-DMR Document 1 Filed 01/28/21 Page 18 of 20




                                                      1
                                                      2
                                                      3
                                                      4
                                                      5
                                                      6
                                                      7
                                                      8
                                                      9
                                                     10
                                                     11
PERRY, JOHNSON, ANDERSON,




                                                     12
                            MILLER & MOSKOWITZ LLP




                                                     13
                                                     14                            EXHIBIT D
                                                     15
                                                     16
                                                     17
                                                     18
                                                     19
                                                     20
                                                     21
                                                     22
                                                     23
                                                     24
                                                     25
                                                     26
                                                     27
                                                     28
                                                     29
                                                                                           7
                                                     30                           NOTICE OF REMOVAL
                                                     31
     Case 4:21-cv-00686-DMR Document 1 Filed 01/28/21 Page 19 of 20




23
                                                                 Case 4:21-cv-00686-DMR Document 1 Filed 01/28/21 Page 20 of 20




                                                      1                                       PROOF OF SERVICE
                                                                               Pauline Hernandez v. Costco Wholesale Corporation, Inc.
                                                      2
                                                      3   STATE OF CALIFORNIA, COUNTY OF SONOMA

                                                      4           I, the undersigned declare:

                                                      5           I am over the age of eighteen (18) years and not a party to the within action. I am an
                                                          employee of Perry, Johnson, Anderson, Miller, & Moskowitz, LLP’s and my address is 438 First
                                                      6
                                                          Street, 4th Floor, Santa Rosa, California 95401, which is located in the County of Sonoma.
                                                      7
                                                                On the date below indicated, I served on the interested parties in this action the within
                                                      8   documents described as:
                                                      9
                                                     10                  •   NOTICE OF REMOVAL

                                                     11
                                                             X    (BY ELECTRONIC SERVICE) CCP § 1010.6(a)(6)) On January 28, 2021 based on a
                                                                  court order or an agreement of the parties to accept service by email or electronic
PERRY, JOHNSON, ANDERSON,




                                                     12
                            MILLER & MOSKOWITZ LLP




                                                                  transmission, I caused such documents described herein to be sent to the persons at the
                                                     13           email addresses listed below. I did not receive, within a reasonable time after the
                                                                  transmission, any electronic message or other indication that the transmission was
                                                     14           unsuccessful.

                                                     15   Robert L. Booker, II
                                                          Joana Fang
                                                     16   Century Park Law Group, APLC
                                                          864 S. Robertson Blvd., 3rd Floor
                                                     17   Los Angeles, CA 90035
                                                     18   Robert@CPLGLaw.com
                                                          joana@CPLGLaw.com
                                                     19
                                                     20           I declare under penalty of perjury under the laws of the State of California that the above is
                                                          true and correct, and that this declaration was executed on January 28, 2021 at Santa Rosa,
                                                     21   California.
                                                     22
                                                     23              Vanessa Kinney                             ______________________________
                                                     24
                                                     25
                                                     26
                                                     27
                                                     28
                                                     29
                                                                                                         8
                                                     30                                         NOTICE OF REMOVAL
                                                     31
